        Case 5:18-cv-00680-JKP-RBF Document 50-1 Filed 10/03/18 Page 1 of 12




  AO l!I! (Rev. 02/14) Subpoena to Appear Ind Tcallfy at a Hearing or Trial in• Civil Action


                                          UNITED STATES DISTRICT COURT
                                                                        for the
                                                               Western District of Texas                 [3
                              Zinter, et al                                      )
                                 Plaintiff                                       )
                                 v.                                              )        Civil Action No. 18-cv-00680
                           Salvaggio, el al                                      )
                                                                                 )
                                                SUBPOENA TO APPEAR AND TESTIFY
                                             AT A HEARING OR TRIAL IN A CIVIL ACTION

 To: "D et. J. Wells #548''

                                                                               ;;;,om                                                     ---··· ··--
                                                           --
                                                         (Nameo]pmon ,;;
                                                                   -     ..    ..
                                                                                      iiiu subpa°ena is direct«/)   --

          YOU ARE COMMANDED to appear in the United States district court at the time, date, and place set forth below
                                                                                                                         - - - ... ... .. . ···- - . · -
 to testify at a hearing or trial in this civil action. When you anivc, you must remain at the court until the judge or a court
 officer allows you to leave.



 Place: John H. Wood, Jr. United States Courthouse, 655 E.
        Cesar Chavez Boulevard, San Antonio, Texas, 78206                                !
                                                                                          ����m No.:���-�m A-o��or

                                                                                         ��---                           -- -
                                                                                          Date and Time: 10/04/201 B 1:31 •m                --=-·1   �!

          You must also bring with you the following documents, electronically stored infonnation, or objects (le"ve blonA If
 notappliCDbl�): 1. June 14 2018 surveillance footage andJune 18, 2018 aurveUlance footage from the Leon Valley
                 munlcpal bulklirlg nJtaling to Cause No. 5mB9 vs Baley, and Cause Nos. 577193, 577195 respectfvely.
                 Also bring all video footageof these incidents, that Is owned by Leon Valley or its police offlcel'B.
                 2. All drafted warrants, affidavits, and reports Identifying any party or property In the Instant action.
                 3. All copies of the post(s)/comment(s) that gave rise to criminal case 201SCR7481.
                 4. All communications to or from any Leon Valley employee that relate to the property/parties In this action.
       The following provisions of Fed. R. Civ. P. 4S are attached- Rule 4S(c)1 relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.
Date:       09/21/2018
                                   CLERK OF COURT
                                                                                               OR

                                                                                                                                            --�
                                             Signal1Ve ofCl,rt or fHput;, Curk


The name, address, e-mail address, and telephone number of the attorney representing (nam,ofpany) _                                    Plaintiffs

·--- ·---- ----- _ .. __ , who issues or requests this subpoena. ere:
Solomon Radner, EXCOLO LAW PLLC, 26700 Lasher Road, Suite 400, Southfteld, Ml 48033. 248-291-9719.

                                Notice to the person who Issues or requests tbit subpoena
If this subpoena commands the production of documents, electronically stored infonnatic:,n, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 4S(a)(4).



                                                                              EXHIBIT A
          Case 5:18-cv-00680-JKP-RBF Document 50-1 Filed 10/03/18 Page 2 of 12




     AO 118 (Rev. 02/1'4) Subpoena Co Appear 111d Testify 111 Haring or Trial in • Civil Action


                                             UNITED STATES DISTRICT COURT
                                                                              for tl1e
                                                                     Western District of Texas           l3
                               Zinter, et al                                        )
                                  PlaintlJI                                         )
                                     v.                                             )        Civil Action No. 18-cv.Q0680
                              Salvaggio, et al                                      )
                                 [NftNlant                                          )
                                                   SUBPOENA TO APPEAR AND TESTIFY
                                                AT AHEARJNG OR TRIAL IN A CIVIL ACTION
    To: "Farias #534•


             YOU ARE COMMANDED to appear in the United States district court at the time, date, and place set forth below
    to testify at a hearing or trial in this civil action. When you arrive, you must remain at the court until the judge or a court
    officer allows you to leave.


r ·-- ·--· ·-- ·---.. ---
1 Place: John H. Wood, Jr. United States Courthouse, 655 E.                                    Courtroom No.: Courtroom A on 4th Floor
1
I
         Cesar Chavez Boulevard, San Antonio, Texas, 78206                                   ! Date and Time: 1�0/CW20181 :31 Am...      ·· -. -�-j
              You must also bring with you the following documents, eleclronically stored information, or objects (leave bwn!. if
    not appllcable): 1. June 14 2018 surveillance footage andJune 18, 2018 surveillance footage from the Leon Valley
                     munlepal buidllng relating to cause No. 577789 vs Balley, and cause Nos. 577183, 577195 respectively.
                     Also bring all video footageof these incidents, that Is owned by Leon Valley or its police officers.
                     2. All drafted warrants, affidavits, and reports Identifying any party or property In the Instant action.
                     3. All copies of the post{s)/comment(s) Ulat gave rise to crlminal case 2018CR7461.
                    4. All communications to or from any Leon Valley employee that relate to the property/parties In this action.
           The following provisions of Fed. R. Civ. P. 45 arc attached - Rule 4S(c), relating to the place of compliance;
    Rule 4S(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
    respond to this subpoena and the potential consequences of not doing so.
    Date:       09/21/2018
                                      CLERK OF COURT
                                                                                                  OR
                                     -· ·--··             ...   -·
                                                Signature ofClerk or Dq,uty Clt1rk
                                                                                    -


The name, address, e-mail address, and telephone number of the attorney representing (name ofparty)                               Plaintiffs

                                                   __ . �-, who issues or requests this subpoena, arc:
Solomon Radner, EXCOLO LAW Pl.LC, 26700 Lasher Road, Suite 400, Southfiefd, Ml 48033. 2,48.291·9719.

                                Notice to the person who Issues or requests this subpoena
Jfthis subpoena commands the production ofdocumencs, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed Fed. R. Civ. P. 4S(a)(4).
       Case 5:18-cv-00680-JKP-RBF Document 50-1 Filed 10/03/18 Page 3 of 12




  AO 118 (R�. 02/14) S1.1bpocnu0AppclU"111dTemfy al affcarlnc or Trial Ina Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                             for the
                                                                    Western District of Texas           EJ
                 ·---Zinter, el al                                                )
                               Plai11tijf                                         )

                        -- et ..al..._____
                                  v.                                                     Civil Action No. 18-cv-00680
           ----Salvaggio,
                                                                                  )
                                                                                  )
                  Defendant                                                       )
                                               SUBPOENA TO APPEAR AND TESTIFY
                                            AT A HEARING OR TRIAL IN A CIVIL ACTION
 To: Person/Person(s) who partipated In tile June 14, 2018 anest of Mark Brown.
                                                            (Nnme ofper$011 ta whom this subpae11a is direC111d)
          YOU ARE COMMANDED to appear in the United States district court at the time, date, and place set forth below
 to testify at a bearing or trial in this civil action. When you arrive, you must remain at the court until the judge or a court
 officer allows you to leave.


    ' -           -· · · ·-··                         .     --·-·       ..       -···-.----·       -··  ---------···
 Place: John H. Wood, Jr. United States Courthouse, 655 E.      I ��om No.:�� rt�� A on 4th A�r-         ..
        c es a� C���ez Boulevard, San �o�lo, T� s• 782��            te an� �ime:10104/2��-B 1:31
 ____ _                                              .         J
                                                           - .. .
                                                                  Da                             A�----···
 "°' applfcabYoul�J;must also bring with you the following documents, electronically stored information, or objects
                    1. June 14 2018 survelHance footage andJune 18, 2018 surveiltance foolage from the Leon VaUey
                                                                                                                            (1ea11e blank if

                 munfcpal bulldllng relating to Cause No. 577789 vs Bailey, and Cause Nos. 577193, 577195 respectively.
                 Also bring all video footageof these incidents, that is owned by Leon Valley or Its police officers.
                 2. All drafted warrants, affidavits, and reports Identifying any party or property In the instant action.
                 3. All copies of the post(s)/comment(s) that gave rise to criminal case 2018CR7461.
                 4. All communications to or from any Leon Valley employee that relate to the property/parties In this action.
       The following provisions of Fed. R. Civ. P. 45 are attached- Rule 45(c}, relating to the place of compliance;
Rule 4S{d}, relating to your protection as a person subject to a subpoena; and Ruic 4S(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.
Date: ���01_a_
                                 CLER.K OF COURT

                                ____            ... _ .,.
                                            Sigi141ure ofCluk or Deputy Clerk



The name, address, e-mail address, and telephone number of the attorney representing (nameqfpa11}1)                     Plaintiffs
                                             ·" ·-··-- _ , who issues or requests this subpoena, are;
Solomon Redner, EXCOLO LAW PLLC, 26700 Lasher Road, Suite 400, Southfield, Ml 48033. 248-291-9719.

                                Notice to the person who Issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
                 Case 5:18-cv-00680-JKP-RBF Document 50-1 Filed 10/03/18 Page 4 of 12




           AO 88 (Rev. 02114) Subpoaia III Appear ud T:srl� u a Hc:arina or Trilll in a Civil A�1ion


                                                   UNITED STATES DISTRICT COURT
                                                                                      for the
                                                                         Western District of Texas            l3
                                       Zinter, et el                                      )
                                          Plaittl;J/                                      )
                                           v.                                             )       Civil Action No. 18-cv-00680
                                    Salvaggio, et al
                      �·-···
                                       D,feltdant
                                                             - ··--                       )
                                                                                          )
                                                           SUBPOENA TO APPEAR AND TESTIFY
                                                        AT A HEARING OR TRIAL IN A CIVIL ACTION

          To: Detective Terry Brooks.

                      - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - .. - - - - - - -
_ _ _ _ _ _ _ __ ��- --·�..                 ·-                     (Nam8 o/puson to whom this subpofflll U direcled)

                    YOU ARE COMMANDED to appear in the United States district court at the time, date,' and place set forth below
                                                                                                                                                         .

         to testify at a hearing or 1rial in this civil action. When you arrive, you must remain at the court until the judge or a court
         officer allows you to ]eave.



        fPtace; ��hn H. v,;o��. Jr. Unite� S�s Cou�ous�. 6�� E.                                 .. Co��;No.:Cou�,;;;; 4th Floor
        L ...   CesarC�� levard, SanAntonlo, Texas, 78206
                                 �                                                            ..
                                                                                                   Datc�·;r'fimc:101041201s1:31L--=--=
                                                                                                                                       ....                  J




                   You must also bring with you the following documents, electronically stored information, or objects (leave blank If
         not applicabltJ: 1. June 14 2018 surveillance footage andJune 18, 2018 surveillance footage from the Leon Valley
                          munlcpal buHdlng relatilg to Cause No. 5n7B9 vs Balley, and Cause Nos. 577193, 577195 respec(lvely.
                          Also bring ell video footageof these Incidents, that Is owned by Leon Valley or IIS polfce officers.
                          2. All drafted wa1Tants, affidavits, and reports identifying any pa rty or property In the Instant actioo.
                          3. AU copies of the post(s)/comment{s) that gave rise to aimlnal case 2018CR7461.
                          4. All oommunfcaUons to or from any Leon Valley employee that relate to the property/parties In this action.
                 The following provisions ofFed. R. Civ. P. 45 are attached-Rule 4S(c), relating to the place of compliance;
         Rule 45(d), relating to your protection as a person subject to a subpo=na; and Rule 45(e) and (g), relating to your duty to
         respond to this subpoena and the potential consequences of not doing so.



                                                                                                               /J/ /ll/1
         Date:       09/21/2018
                                            CLERK OF COURT
                                                                                                       OR

                                                   ..   ·-···..-· ····
                                                        Stg,,ature ofClark or Dq,uty Clerk                  /--rf---� .. __{.;__£,- -··-.
                                                                                                                       Atlon,ey 's 1/gllQIJn'e


         The name, address, e-mail address, and telephone number of the attorney representing (name ofparty)                                Plaintiffs

        - ----              ----·· ...           ___                 ·-- • who issues or requests this subpoena, are:

        Solomon Redner, EXCOLO LAW PLLC, 26700 Lasher Roa d, Suite 400, Soulhrteld, Ml 48033. 248-291·9719.

                                         Notic:e to the person who issues or rcquestt this subpoena
        If this subpoena commands the production of documents, elccbonically stored information, or tangible things before
        trial, a notice and a. copy of the subpoena must be served on each party in this ease before it is served on the person to
        whom it is directed. Fed. R. Civ. P. 4S(a)(4).
        Case 5:18-cv-00680-JKP-RBF Document 50-1 Filed 10/03/18 Page 5 of 12



  AO 118 (Rev. 02/14) Subpoena to Appear a.ad Tcslify •t 1Hcarln1 or Trial in a Civil Aetlon


                                          UNITED STATES DISTRICT COURT
                                                                                    for the
                                                                           Western District of Texas     EJ
        .     ·-·---····· "· Zinter, et al                                              )
                                 Plai11lijf                                             )
                                 v.                                                     )     Civil Action No. 18-cv-006BO
      . ...   -----· ··    Salvaggio, et al                                             )
                                Def-1anl                                                )
                                                  SUBPOENA TO APPEAR AND TESTIFY
                                               AT A HEARING OR TRIAL IN A CIVIL ACTION
 To: "E. Rivera #567"

                                                                                                     -           .           .
          YOU ARE COMMANDED to appear in the United Stales district court at the time, date, and place set forth below
 to testify ate hearing or trial in this civil action. When you arrive, you must remain at the court until the judge or a court
 officer allows you to leave.



                                                                                                                                                    .   .
                                                                                                                                                        I




           You must also bring with you the following documents, electronically stored infonnation, or objects � blank if
riot applicable): 1. June 14 2018 survelDance footage andJune 18, 2018 survelllance fbotage from the Leon Valley
                  munlcpal buldllng relating lo Cause No. 577789 vs Balley, and cause Nos. 5n193, 577195 respectively.
                  Also bring all video footageof these incidents, that Is owned by Leon Valley or its police officers.
                  2, All drafted warTants, affidavits, and reports identifying any _party or property In the Instant action.
                  3. All copies of the post(s)/comment(s) that gave rise to criminal case 2018CR7461.
                  4. All communications to or from any Leon Valley employee that relate to the property/parties in this adion.
          The following provisions ofFcd. R. Civ. P. 45 are attached- Rule 45(c), relating to the place of compliance;
Rule 45 d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
          (
respond to this subpoena and the potential conse quences ofnot doing so.
Date:           09/21/2018



                                                                                                              -
                                   CLERK OF COURT

                                                                                                                             1Zt/:f
                                                                                                  OR
                                          ••   n• ·•• , • .,._.,,.._...,   -•-

                                               SignOIUN ofClerk or Deputy Cleric                                  .Altorney 's s/gllalure



The name, address, e-mail address, and telephone number of the attorney representing (11amt!ofparty)                                   Plaintiffs
                                                , who issues or requests this subpoeaa.. are:
Solomon Radner, EXCOLO LAW f:'UC, 26700 Lasher Road, Suite 400, Southfield, Ml 48033. 248-291-9719.

                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person lo
whom it is directed. Fed. R. Civ. P, 45(a)(4).
          Case 5:18-cv-00680-JKP-RBF Document 50-1 Filed 10/03/18 Page 6 of 12



  AO llti (Rev. 02/14) S11bpoc:na ta Appear and Testify at a Hearing or Trial in• Civil Adion


                                          UNITED STATES DISTRICT COURT
                                                                         for the
                                                                Western District of Texas                  EJ
                              Zinter, et al                                        )
                                  Pfai11tiff                                       )
                                     v.                                            )       Civil Action No. 18-cv•00680
                            Salvaggio, et al                                       )
                               Defttulam                                           )
                                                  SUBPOENA TO APPEAR AND TESTIFY
                                               AT A HEARING OR TRIAL IN A CIVIL ACTION
 To: Records Custodian
                                                          (Name ofpcrso11 to whom 1h11 JUbpot!NJ 11 directtd)

          YOU ARE COMMANDED to appear in the United Suites dislrict court at the time. date, and place set forth below
 to testify ut a hearing or lrial in this civil action. When you arrive, you must remain at the court until the judge or a court
 officer allows you to ]eave.

 •- •••        ••---                                             .,., .. - I• ••-·-•-• ·• ••.--•-•-..,-I   "' II I•   I ••   -� - ••-f-•

                                                                 ! Courtroom No.: Courtroom A on 4th Floor
                                                                                                                                           a   o,   ..




f Place: John H. Wood, Jr. United States Courthouse, 655 E.
L        =� sar Chavez Boulevard, San Antonio, Texas, 7.020�        at;
                                                            - __ '.� ��
                                                                           Timc:1?!_04/���1�f�31A"1--·--- ·-·- ··-·
          You must also bring with you the foil owing documents, electrooicaUy stored information, or objects (leave blalli if
nat applicable): 1. June 14 2018 surveillance footage andJune 18, 2018 survelHance footage from the Leon Valley
                 municpal bulldllng relating to Cause No. 57n89 vs Bailey, and Cause Nos. 577193, 577195 respectively.
                 Also bring all video footageof these incidents, that is owned by Leon VaUey or its poUce officers.
                 2. All drafted warrants, affidavits, and reports ldenUfylng any party or property In the Instant action.
                 3. All copies of the post(s)/comment(s) that gave rise to criminal case 201BCR7461.
                 4. All communications to or from any Leon Valley employee thlit relate to the property/parties in this action.
          The following provisions of Fed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place of compliance;
Rule 4S(d), relating to your protection as a person subject to a subpoena; and Rule 4S(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.
Date:      09/21/2018
                               CLERK OF COURT
                                                                                                OR


                                               Signarun ofCferk or Depul)I Cieri


The name, address, e-mail address, and telephone number of the attorney representing (name ofpaNJJ                             Plaintiffs
          ---·-·---                                                , who issues or requests this subpoena, are:
Solomon Radner, EXCOLO LAW PUC, 26700 Lasher Road, Suite 400, Southfield, Ml 48033. 248-291-9719.

                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Ped. R. Civ. P. 45(a)(4).
            Case 5:18-cv-00680-JKP-RBF Document 50-1 Filed 10/03/18 Page 7 of 12



     AO 88 (Rev. 02114) 6ubpoe11a 10 Appear 111d Teldfy al a Hearing or Trial in a Civil Action


                                             UNITED STATES DISTRICT COURT
                                                                           for the
                                                                  Western District of Texas             l3
     ___     ,,., .   ---· · Zinter,
                             ---·    et al·                                         )
                                                                                    )
                                                                                             Civil Action No. 18-cv-00680
                               PfainJijf
                                       v.                                           )
                ·--·· .. Salvaggio, et al                                           )
                                   Defonda11t                                       )
                                                   SUBPOENA TO APPEAR AND TESTIFY
                                                AT A HEARING OR TRIAL IN A CIVlL ACTION
    To: Chief Joe Salvaggio.
                        ---···---                           (Name ofperson to whom this subpotna itdir«ttd)
                                                                                                                 -
             YOU ARE COMMANDED to appear in the United States district court at the time, date, and place set forth below
    to testify at a hearing or trial in this civil action. When you arrive, you must remain at the court until the judge or a court
    officer allows you to leave.


                                             ---··           ··---·-..-
                                                                                             , Courtroom No.: Courtroom A on 4th Floor
                                                                                                                                          �---:
    Place: John H. Wood, Jr. United States Courthouse, 655 E.
l___ ..
1


         �
            esar Chavez Boule rd, San
                              �         -��
                                             nlo, T as, 782 8
                                                   �        � -·                                          e
                                                                                             :��t�--�� �i�_ :_1o_�l2018Cf:3��----
                                                                                                                 t                     ..--·· j

              You must also bring with you the following documents, elcctmnicelly stored information. or objccls (1,av� bl1Z11k If
    not applicablr): 1. June 14 2018 surveillance footage andJune 18, 2018 survelllance footage from the Leon Valley
                     municpal bulldllng relating to Cause No. 577789 vs Balley, and Cause Nos. 577193, 577195 respectively.
                     Also bring all video footageof these Incidents, that Is owned by Leon Valley or its police officers.
                     2. All drafted warrants, affldavtts, and reports Identifying any party or property In the Instant action.
                     3. All copies of the post(s)/comment(s) that gave rise to almlnal case 2018CR7461.
                    4. All communications to or from any Leon Valley employee that ralale to the property/parties In this action.
           The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
    Ruic 4S(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
    respond to this subpoena and the potential consequences of not doing so.
    Date:         09/21/2016
                                      CLERK OF COURT


                                      ··----    Sig,taturc ofDerk or Depury Clerk




The name, address, e•mail address, and telephone number of the attorney representing (,aome ofpany)                             Plaintiffs
-- ---·--- _____                  ,
                                                      . ___ ,. . , who issues or requests this subpoena, are:
Solomon Radner, EXCOLO LAW PLLC, 28700 Lasher Road, Suite 400, Southfield, Ml 48033. 248-291-9719.

                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored infonnation, or tangible things before
trial, a notice and a. copy oftbc subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 4S(a)(4).
                                     Case 5:18-cv-00680-JKP-RBF Document 50-1 Filed 10/03/18 Page 8 of 12



                             AO 88 (Rev. 02/14) Subpoena toAppearaadTeatity ata Hearing orTriel in a Civil Acllon


                                                                                       UNITED STATES DISTRICT COURT
                                                                                                                                  for the
                                                                                                                         Western District ofTexas                                            [:I
                                                                    Zinter, et al                                                                  )
                                                                       Plainqff                                                                    )
                                                                          v.                                                                       )               Civil Action No. 18-cv-00680
                                                                   Salvaggio, et el                                                                )
                                                                           lk[Uldt1nt                                                              )
                                                                                                  SUBPOENA TO APPEAR AND TESTIFY
                                                                                               AT A HEARING OR TRIAL IN A CIVIL ACTION
                            To: "Rudy Munoz"
                                                                                                                                                                                                                        ..... ____,. ___ ·--·---

                                     YOU ARE COMMANDED to appear in the United States district court at the time, date, and place set forth below
-   -   -   -   -   -   •    -   -   -   0.   -   -   -   ..   -   -   -   -   -   -   -   -    -   -   -   -   -   ..     -   -   -   -   -   -       -   -   -   -   -    j   .   ..   .   -   •   -   ..   ...   -   ..   -        .   .   H
                                                                                                                                                                                                                                 ·-                    --   -   -   ..   •   ..   ...   -   ...   -   •   ...   -




                            to testify et a hearitlg or trial in this civi I action. When you arrive, you must remain at the court until the judge or a court
                            officer allows you to leave.


                                                            .... -----� --- ··--·-·-· ··--···-·----·-··-- .
                                                                                           ! Courtroom No.: Courtroom A on 4th Floor
                                                                                                                                                                                                                                                                              t
                          Place: John H. Wood, Jr, United States Courthouse, 655 E.                                                                                                                                                                                           '
                                 _________
                                 Cesar Chavez Boulevard, San Antonio, Texas, 78206                 and Time�� 0�/2018'f:31                                         !�ate                                                                  jn-·· . --
                                                                                                                                                                                                                                                        -   ,_h ____



                        ...._                        . ·- ·---·---·--··-·                _                   -
                                        You must also bring with you the following documents, electronically stored infOI1Dation, or objects (leaw blank If
                            riot applif:abl�J: 1. June 14 2018 suivelllance footage andJune 18, 2018 surveillance foot.age from the Leon Valley
                                               munlcpal bulldl!ng relating to Cause No. 57n89 vs Balley, and Cause Nos. 5n193, 677195 respectively.
                                               Afso brtng aH video footageof these Incidents, that Is owned by Leon Valley or its poUce officers.
                                               2. All drafted warrants, affidavits, and reports identifying any party or property in the instant action.
                                               3. All copies of the post{s)/comment(s) that gave rise to crtmlnal case 2018CR7461.
                                               4. All communications to or from any Leon Valley employee that relate to lhe property/parties in this acUon.
                                       The following provisions offed. R. Civ. P. 45 are attached-Rule 4S(c), relating to the place of compliance;
                            Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(c) and (g), relating to your duty to
                            respond to this subpoena and the potential consequences of not doing so.
                            Date:             09/21/2018
                                                                               CLERK OF COURT
                                                                                                                                                                           OR


                                                                                               Sigr,ature ofCl�rk ar Ikputy Clerk


                        The name, address, C9mail address, and telephone number of the attorney representing (name ofpt1rty) ·-·····Plaintiffs
                                                                                                                                       �··---
                                                              _ _ __ • _ , who issues or requests this subpoena, are:
                        Solomon Radner, EXCOLO LAW PLLC. 26700 Lasher Road, Suite 400, Southfield, Ml 48033. 248-291-9719.

                                                        Notice to the person who Issues or requests this subpoena
                        If this subpoena commands the production of documents, electronically stored infonnation, or tangible things before
                        trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
                        whom it is directed. Fed. R. Civ. P. 4S(a)(4).
            Case 5:18-cv-00680-JKP-RBF Document 50-1 Filed 10/03/18 Page 9 of 12



     AO 81 (Rev. 02114) Subpoena II> Appear ud Te$tily at a Hearing ar Trial in u Civil Actiob


                                                    UNITED STATES DISTRICT COURT
                                                                                                           for the
                                                                                                 Western District ofTexas              EJ
                                 Zinter, et al                                                                   )
                                   Plaintiff                                                                     )
                                    v.                                                                           )       Civil Action No. 18-cv..00680
                              Salvaggio, el al                                                                   )
                                  Defendant                                                                      )
                                                             SUBPOENA TO APPEAR AND TESTIFY
                                                          AT A HEARING OR TRIAL IN A CIVIL ACTION

    To: 'Vasquez #552"

                                                                                      (Name ojpmon to          whom ih'iimbpoe11i/1s diree1"id)
             YOU ARE COMMANDED to appear in the United States district court at the time, date, and place set forth below
    to testify at a bearing or trial in this civil action. When you arrive. you must remain at the court until the judge or a court
    officer allows you to leave,



                                                                    ! Courtroom No.: Courtroom A on 41h Floor
                                                                                                                                         ------··--·,.·--·�-· �-·· - -
I Place: John H. Wood, Jr. Untted States Courthouse, 655 E.
r -

                                                          8
             Cesar Chavez Boulevard, San Antonio, Texas, 7 ���      ; Date and Time: 10 2018 31 m                                                 ,04/
I                                                              ._ •                                Ji -� _ -·. · _                                             q:
              You must also bring with you the foilowing documents, electronically stored infounation. or objects (letJVe blank If
    nor applicable): 1. June 14 2018 survelllance footage andJune 18, 2018 survelllance footage fro m the Leon Valley
                     municpal buHdllng relating to Cause No. 5n7B9 vs Bailey, and Cause Nos. 577193, 577195 respectively.
                     Also bring all video footageof these incidents, that Is owned by Leon Valley or Its police officers.
                     2. All drafted warrants, affidavits, and reports identifying any party or property In the Instant action.
                     3. All copies of lhe post(s)/comment(s) that gave rise to criminal case 2018CR7461.
                     4. All communications to or from any Leon Valley employee that relate to the property/parties tn this action.
           The following provisions ofFed. R. Civ. P. 45 arc attached- Rule 45(c), relating to the pJace of compliance;
    Rule 45(d), relating to your protection as a person subject lo a subpoena; and Rule 45(e) and (g), relating to your duty to
    respond to this subpoena and the potential consequences of not doing so.

    Date:       09/21/2018
                                      CLERK OF COURT

                                      4 -   • ...   n   O _,,   1e•   •   o,   o,o,   -   ...   • N               t



                                                          Sig,iatur, ofClerk or D�puty C/uk                                                              Arrom,y 's 1/g11alurT




The no.me, address, e-mail address, and telephone number of the attorney representing (nam•ofparty)                                                                         Plaintiffs

                                     ........... ---·---·· .                                          , who issues or requests this subpoena, arc:
Solomon Radner, EXCOLO LAW PLLC, 26700 Lasher Road, Su Ile 400, Southfield, Ml 48033. 248-291-9719.

                                              Notice to the person who Issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangibJe things before
ttial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 4S(aX4).
     Case 5:18-cv-00680-JKP-RBF Document 50-1 Filed 10/03/18 Page 10 of 12



  AO 88 (Rw. 02/14) Subpoene io Appc..-and TesdCy Ma Hearing or Trial ma Civil Ac1lon


                                        UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Western District of Texas            [:I
                            Zinter, et al                                   )
                               P/aillt/ff                                   )
                                  v.                                        )      Civil Action No. 18-cv-00680
                     Salvagglo, et al                                       )
 ··--,.. �-   .   --------
                             Defendlllll                                    )
                                               SUBPOENA TO APPEAR AND TESTIFY
                                            AT A HEARING OR TRIAL IN A CIVIL ACTION

 To: "Cpl Chad Mandry #540"

                                                     �ame ofperson to who,n thil JUbpoana l.t direct,:d)
          YOU ARE COMMANDED to appear in the Unitcd States district court a.t the time. date, and place set forth below
 to testify at a bearing or trial in this civil action. When you anive, you must remain at the court until the judge or a court
 officer allows you to leave.


                                                                                                                             ····---·····-,
                                                                                                                         Floor
! Place : John H. Wood, Jr. United States Courthouse, 655 E.                           . ·····-·- No.:Courtroom A on 4th
                                                                                    . Courtroom                  . ....
                                                                                                                     .                   . ...,!
          Cesar Chavez Boulevard, San Antonio, Te><as, 78206                           Date and Timc:2��� 81       :��
j
!.-, ___                                                                         . -�-                      ?�      Rm                      _J
          You must also bring with you the following documents, electronically stored information, or objects {lt:aWt blank if
 not applkab/1:): 1. June 14 2018 survelDance footage andJune 18, 2018 SUNelllence footage from the Leon Valley
                  munlcpal buUdllng relating to Cause No. 577789 vs Balley, and Cause Nos. 5n193, 577195 respectively.
                  Also bring all video footagaof these Incidents, that Is owned by Leon Valley or Its ponce officers.
                  2, All drafted warrants, affidavits, and reports Identifying any party or property In the Instant action.
                  3. All copies of the post(s)/comment(s) that gave rise to criminal case 2018CR7461.
                  4. All communications to or from any Leon Valley employee that relate to the property/parties In this action.
       The following provisions offed. R. Civ. P. 45 are attached- Rule 4S(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(c) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.
Date:      09/21/2018
                                 CLERK OF COURT
                                                                                        OR    �?l;/7/
                                            Signature ofClerk or Depu(v Cli:rk
                                                                                             - - .Z�-·--   Allol'MJ''.S .rignar�



The name, address, e-mail address, and telephone number of the attorney representing (nam,: ofporty)                          Plaintiffs
                          --------· , who issues or requests this subpoena, are:

Solomon Redner, EXCOLO LAW PLLC, 26700 Lasher Road, Suite 400, Southfield, Ml 48033. 248-291-9719.

                                Notice Co the person who issues or requests this subpoena
If this subpoena commands the production of docwncnts, electronically stored informntion. or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
                        Case 5:18-cv-00680-JKP-RBF Document 50-1 Filed 10/03/18 Page 11 of 12




                    AO 88 (Rev. 02/14) Subpoena to Appaund Tcsllfy a1 a Hearing or Trial in a Civil Action


                                                          UNITED STATES DISTRICT COURT
                                                                                       for the
                                                                              Western District ofTexas              l3
                                             Zinter, et al                                      )
                                                P/aintUf                                        )
                                                   v.                                           )       Civil Action No. 1�-00680
                                            Salvaggio, et al                                    )
                                               Defendant                                        }

                                                                SUBPOENA TO APPEAR AND TESTIFY
                                                             AT A HEARING OR TRIAL IN A CIVIL ACTION
                 To: "Sgt. J. Urdiales #555•
                         ···--         -------                                                                   -
·-   - - - - - - - - - .. - - -       -- - - -              (Noma o"?iuso11 to whom thu subpatillll is direeled)
                                           - -· - - - - - - ---            -
                                                                 - -- - ---- - -- -- - - - - - - - --- -- -- · - ·
                          YOU ARE COMMANDED to appear in the United States district court at the time, date, and place set forth below
                 to testify at a hearing or trial in this civil action. When you anive, you musl remain at the court until the judge or a court
                 officer allows you to leave.


                r.;Pl..ac--      --
                         e: John H. Wood,---·       ·--- .. -··             -
                                          Jr, United States Courthouse, 655 E.
                                                                                                      ,--·    . -·-··    ··---·--     --
                                                                                                     ; Courtroom No.: Courtroom A on 4th Floor
                                                                                                                                                  ·---
                                                                                                                                               ·---  I
                L          Cesar Chavez Boulevard, San Antonio, Texas, 78206
                     ·--- . ·-·..···--                  -   --       ......�-·-        -- ..            • te and Ti�e: 10/04/2018f
                                                                                                    .� . .            _           :311f.1____ _     _J
                          You must also bring with you the foUowing documents, electronically stored information, or objects (leave blank if
                not applicable): 1. June 14 2018 survelHance footage andJune 18, 2018 surveillance footage from the Leon Valley
                                 munlcpal buildling nilating to Cause No. smas vs Balley, and Cause Nos. sn193, 577195 nispectlvely.
                                 Also bring all video footageof lhese Incidents, that is owned by Leon Valley or its pollce officers.
                                 2. All drafted warrants, affidavits, and reports Identifying any party or property In the Instant action.
                                 3. All copies of the po&t(s)/comment(s) that gave rise to criminal case 2018CR7461.
                                 4. All communications to or from any Leon Valley employee that relate to the property/parties In this acHon.
                       The following provisions offed. R. Civ. P. 4S are attached- Rule 45(c), relating to the place of compliance;
                Rule 4S(d), relating to your protection as a person subject to a subpoena; and Rule 4S(e) and (g), relating to your duty to
                respond to this subpoena and the potential consequences of not doing so.
                Date:         09/21/2018
                                                    CLERK OF COURT
                                                                                                             OR      /7/ /?I/�          ,
                                                            ---        . -- --- . ····-·-                         .,L�.    -slgna111re
                                                                                                                                -.!..L.U
                                                             Slgnatllrtl ofOerk or Deputy C/ulc                       Artom,y's


                The name, address, e-mail address, and telephone number of the attomey representing (11ame o/panyJ                     Plalntlffs

                    __ __ ... ---· ---· . __ , who issues or requests this subpoena. are:
               Solomon Redner, EXCOLO LAW PLLC, 26700 Lasher Road, Suite 400, Southfield, Ml 48033. 248-291-9719.

                                                 Notice to the person who Issues or requests this subpoena
                Jf this subpoena commands the production of documents, electronically stored infonnatioo, or tangil>le things before
                trial, a notice and a copy of' the subpoena must be served on each party in this case before it is served on the person to
                whom it is directed Fed. R. Civ. P. 45(a)(4).
            Case 5:18-cv-00680-JKP-RBF Document 50-1 Filed 10/03/18 Page 12 of 12


charles frigerio




From: Solomon Radner <sradner@excololaw.com>
Sent: Thursday, September 27, 2018 10:54 AM
To: Adolfo Ruiz <adolfo.ruiz@rampage•sa.com>
Cc: Charles S. Frigerio <csfrigeriolaw@sbcglobal.net>; Patrick Bernal <patrick.bernal@rampage•sa.com>
Subject: RE: Upcoming hearing

Attached. I anticipate 20-30 minutes per witness at most. I will have very specific questions for each witness based on
the documents I have.

Again, if you get me the subpoenaed items earlier than the hearing, we can likely skip witnesses altogether.




                                                      \




                                                                                                                          '
